Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to applicant’s communication filed on 10/14/21. Claims 1-19 are pending in this application. 
EXAMINER'S AMENDMENT
By way of this examiner’s amendment, non-elected claims 14-19 are hereby canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose: 1. A display substrate, comprising:
an inorganic layer and  a flexible filling layer, wherein the display substrate comprises a bending region and a non-bending region adjacent to the bending region, the inorganic layer is located in at least a portion of the non-bending region, and the flexible filling layer is located in at least a portion of the bending region, and
a stretching structure layer disposed in the bending region, the stretching structure layer and the flexible filling layer being alternately distributed in a length direction of the bending region, the stretching structure layer being made of polydimethylsiloxane, wherein:
the inorganic layer is located in at least a portion of the bending region, the inorganic  comprises a buffer layer disposed on the display substrate, a gate insulating layer disposed on the buffer layer, and an inter layer dielectric disposed on the gate insulating layer; and

8. A display device, comprising: a cover and a display substrate attached to the cover, wherein the display substrate comprises  a flexible filling layer, the display substrate comprises a bending region and a non-bending region adjacent to the bending region, the inorganic layer is located in at least a portion of the non-bending region, and the flexible filling layer is located in at least a portion of the bending region; and
a first stretching structure layer disposed in the bending region, the first stretching structure layer and the flexible filling layer being alternately distributedin a length direction of the bending region, the stretching structure layer being made of polydimethylsiloxane, wherein:
the inorganic layer is located in at least a portion of the bending region, the inorganic layer  comprises a buffer layer disposed on the display substrate, a gate insulating layer disposed on the buffer layer, and an inter layer dielectric disposed on the gate insulating layer; and
the inorganic layer comprises a barrier dam disposed in the bending region, wherein, in the length direction of the bending region, the barrier dam being is provided between each of a plurality of stretching structure layers and the flexible filling layer on both sides thereof, respectively, as recited in claim 8. Claims 9-11 depend from claim 8 and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Discussion of Related Art
Jung (US 20190206959 A1) discloses A display device, comprising: a first substrate; a pixel array layer on the first substrate; a second substrate on the pixel array layer; and a cover layer surrounding a side of the second substrate, wherein the display device includes an active area and a non-active area, the second substrate is in the active area, and the cover layer is in the non-active area; and wherein the cover layer has different thicknesses to define a step.
Kim (US 20190036068 A1)discloses a flexible display device, comprising: a display panel; a lower plate formed of stainless steel, a first surface of the lower plate facing a bottom surface of the display panel, the lower plate including a folding region and a non-folding region adjacent to the folding region, the folding region having a density lower than a density of the non-folding region; and a group of magnetic bodies including a first magnetic body attached to the folding region and a second magnetic body attached to the non-folding region, the magnetic body group contacting with a second surface of the lower plate that is opposite to the first surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD CHIN/Primary Examiner, Art Unit 2813